COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                              NO. 02-15-00054-CV


LUBULA KANYINDA                                                       APPELLANT

                                         V.

BEAULY, LLC                                                             APPELLEE


                                     ------------

          FROM COUNTY COURT AT LAW NO. 1 OF TARRANT COUNTY
                    TRIAL COURT NO. 2014-005650-1

                                     ------------

              MEMORANDUM OPINION1 AND JUDGMENT
                                     ------------

      The trial court sustained the contest to appellant’s affidavit of indigency on

February 26, 2015, and appellant did not appeal this ruling. On March 2, 2015,

and on March 18, 2015, we notified appellant in accordance with rule of appellate

procedure 42.3(c) that we would dismiss this appeal unless the $195 filing fee



      1
       See Tex. R. App. P. 47.4.
was paid. See Tex. R. App. P. 42.3(c). Appellant has not paid the $195 filing

fee. See Tex. R. App. P. 5, 12.1(b).

      Because appellant failed to comply with a requirement of the rules of

appellate procedure and the Texas Supreme Court’s order of August 16, 2013,2

we dismiss the appeal. See Tex. R. App. P. 42.3(c), 43.2(f).

      Appellant shall pay all costs of this appeal, for which let execution issue.

See Tex. R. App. P. 43.4.

                                                  PER CURIAM

PANEL: SUDDERTH, J.; LIVINGSTON, C.J.; and DAUPHINOT, J.

DELIVERED: April 16, 2015




      2
        See Supreme Court of Tex., Fees Charged in the Supreme Court, in Civil
Cases in the Courts of Appeals, and Before the Judicial Panel on Multi-district
Litigation, Misc. Docket No. 13-9127 (Aug. 16, 2013) (listing fees in courts of
appeals).


                                       2